MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen removal proceedings.
Petitioner submitted evidence that his daughter was experiencing psychological difficulty due to her parents’ decision to separate from their relationship. The BIA did not abuse its discretion by finding that this evidence would not change the result in this case and thus that the case did not warrant reopening. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Accordingly, the petition is summarily denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.